Citation Nr: 0901469	
Decision Date: 01/14/09    Archive Date: 01/22/09

DOCKET NO.  06-07 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Whether the severance of service connection for hepatitis 
C was proper.

2.  Entitlement to service connection for depression, to 
include as secondary to hepatitis C.

3.  Whether the severance of service connection for cirrhosis 
of the liver was proper.

4.  Whether the severance of service connection for 
peripheral neuropathy of the right lower extremity was 
proper.

5.  Whether the severance of service connection for 
peripheral neuropathy of the left lower extremity was proper.

6.  Entitlement to an increased evaluation for cirrhosis of 
the liver, evaluated as 10 percent disabling from June 7, 
2005 to November 1, 2007.

7.  Entitlement to an increased evaluation for hepatis C, 
evaluated as 10 percent disabling until November 1, 2007.

8.  Entitlement to special monthly compensation based on the 
need for aid and attendance or housebound status.

9.  Entitlement to a total disability evaluation based upon 
individual unemployability due to service-connected 
disabilities (TDIU).

10.  Entitlement to an increased evaluation for a right total 
right knee replacement, evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from January 1964 to April 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire in June 2004 and August 2007.  The 
veteran appeared at an RO hearing in April 2007 and for a 
Board video conference hearing in October 2008.

The claim for an increased evaluation for a right total knee 
replacement is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence does not show that the grant of service 
connection for hepatitis C was clearly and unmistakably 
erroneous.

2.  The evidence establishes that the veteran's hepatitis C, 
and medications taken for that disability, led to his claimed 
depression.

3.  During his October 2008 hearing, the veteran withdrew 
from appellate consideration the issues of whether the 
severance of service connection for cirrhosis of the liver, 
peripheral neuropathy of the right lower extremity, and 
peripheral neuropathy of the left lower extremity was proper; 
entitlement to an increased evaluation for cirrhosis of the 
liver, evaluated as 10 percent disabling from June 7, 2005 to 
November 1, 2007; entitlement to an increased evaluation for 
hepatis C, evaluated as 10 percent disabling until November 
1, 2007; entitlement to special monthly compensation based on 
the need for aid and attendance or housebound status; and 
entitlement to TDIU. 


CONCLUSIONS OF LAW

1.  The criteria to sever service connection for the 
veteran's hepatitis C have not been met.  38 U.S.C.A. 
§§ 1110, 5109 (West 2002); 38 C.F.R. §§ 3.105(d), 3.303, 
3.307, 3.309 (2008).

2.  Depression was incurred as secondary to the veteran's 
service-connected hepatitis C.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2008).

3.  The criteria for withdrawal of a Substantive Appeal by 
the veteran have been met in regard to the issues of whether 
the severance of service connection for cirrhosis of the 
liver, peripheral neuropathy of the right lower extremity, 
and peripheral neuropathy of the left lower extremity was 
proper; entitlement to an increased evaluation for cirrhosis 
of the liver, evaluated as 10 percent disabling from June 7, 
2005 to November 1, 2007; entitlement to an increased 
evaluation for hepatis C, evaluated as 10 percent until 
November 1, 2007; entitlement to special monthly compensation 
based on the need for aid and attendance or housebound 
status; and entitlement to TDIU.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Whether the severance of service connection for hepatitis 
C was proper

Preliminarily, the Board notes that service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303(a).  Service connection requires competent 
evidence showing: (1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or 
injury; and (3) a causal relationship between the present 
disability and the disease or injury incurred or aggravated 
during service.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 
(1995). For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Also, certain chronic diseases, including 
cirrhosis of the liver, may be presumed to have been incurred 
during service if manifested to a compensable degree within 
one year of separation from active military service.  38 
U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Once service connection has been granted, it can be severed 
only where the evidence establishes that the grant is clearly 
and unmistakably erroneous (the burden being on the 
Government), and only where certain procedural safeguards 
have been met.  Stallworth v. Nicholson, 20 Vet. App. 482, 
487 (2006); Daniels v. Gober, 10 Vet. App. 474, 478 (1997).  
Severance of service connection based on any standard less 
than that set forth in 38 C.F.R. 3.105(d) is erroneous as a 
matter of law.  Stallworth v. Nicholson, 20 Vet. App. at 488; 
Graves v. Brown, 6 Vet. App. 166, 170 (1994); see also 
Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991).  

In Stallworth, the United States Court of Appeals for 
Veterans Claims (Court) recognized that 38 C.F.R. 3.105(d) 
contemplates consideration of evidence that post-dates the 
award of service connection and that VA is not limited to the 
law and the record that existed at the time of the original 
decision.  Id. at 488; see also Allen v. Nicholson, 21 Vet. 
App. 54, 59 (2007).  In fact, the Court noted that the 
regulation specifically allows a change in medical diagnosis 
to serve as a basis for severance.  Indeed, in Stallworth, 
the Court, quoting Venturella v. Gober, 10 Vet. App. 340, 343 
(1997), reiterated that "[i]f the Court were to conclude 
that . . . a service-connection award can be terminated 
pursuant to § 3.105(d) only on the basis of the law and 
record as it existed at the time of the award thereof, VA 
would be placed in the impossible situation of being forever 
bound to a prior determination regardless of changes in the 
law or later developments in the factual record."  Id. at 
488.  The Court in Stallworth further emphasized that "the 
severance decision focuses-not on whether the original 
decision was clearly erroneous-but on whether the current 
evidence established that service connection is clearly 
erroneous."  Id. (emphasis in original).

The Court has stated that clear and unmistakable error is a 
very specific and rare kind of error.  It is the kind of 
error, of fact or of law, that, when called to the attention 
of reviewers, compels the conclusion, to which reasonable 
minds could not differ, that the results would be manifestly 
different but for the error.  See Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).  To warrant revision of a decision on the 
ground of clear and unmistakable error in a severance of 
service connection case, there must have been an error in the 
adjudication of the appeal that, had it not been made, would 
have manifestly changed the outcome, i.e., whether, based on 
the current evidence of record, a grant of service connection 
would be clearly and unmistakably erroneous.  

The veteran's service medical records confirm that, upon 
enlistment examination in January 1964, he was noted to have 
a tattoo ("Mitch + Betty") on the upper left arm.  No other 
characteristics of the tattoo were identified.

Subsequent to service, the veteran's hepatitis C was 
referenced in a VA nurse's note from January 1995.  The 
veteran was described as having a history of abnormal liver 
enzymes since 1991 in a December 1998 statement from Alan J. 
Sheinbaum, M.D.  Dr. Sheinbaum further noted that the veteran 
tested positive for hepatitis C and reported a history of 
tattoos in the 1960s.  Also, Dr. Sheinbaum indicated that the 
potential success of interferon in combination with ribavirin 
in eradicating the virus was approximately 38 percent and 
noted potential side effects, including "profound 
depression" and flu-like symptoms.  In a November 2002 
statement, Nezam H. Afdhal, M.D., noted that the veteran's 
only major risk factor for hepatitis C was a tattoo received 
in 1964, which would be within a suitable time frame for this 
level of disease.  Tattoos were noted to be well-recognized 
risk factors for the hepatitis C virus, especially those from 
the distant past.  In Dr. Afdhal's opinion, the tattoo in 
1964 was the probable cause of hepatitis C.

VA examination reports from January and March of 2003 
indicate that it is at least as likely as not that the 
veteran's hepatitis C resulted from the 1964 tattoo, as 
opposed to illicit IV drug use, whereas a February 2003 VA 
examination report contains the opinion that it was "more 
than likely" that the tattoo was the most significant risk 
factor for contracting hepatitis C.  The February 2003 VA 
examination report also contains the most detailed 
description of the tattoo:

It is of an American eagle clutching a 
ship's anchor with a banner in the 
background, which apparently reads 
"1964," and a banner in the foreground 
reading, "USN."  Due to the age of this 
tattoo, the fine details have been 
somewhat obscured, but it does appear 
that the date is 1964.  At this time 
there is also no evidence showing that 
this tattoo has been placed over the 
letter "B."  When questioned, the 
veteran does state that he self-tattooed 
the letter "B" in the same area, using 
a needle and some pen ink.  The tattoo of 
the letter "B" was done at 
approximately high school age.

In response to the RO's proposed January 2007 severance, the 
veteran asserted in a sworn February 2007 affidavit, in a 
March 2007 lay statement, and in his October 2008 hearing 
testimony that at entry into service he had a tattoo stating 
"Mitch and Betty" on his left arm, but during boot camp he 
covered that tattoo up with a second tattoo including the 
date 1964, an eagle clutching a ship's anchor, and a 
foreground banner reading "USN."  He stated that this 
tattoo was applied to cover up his old tattoo dating back to 
childhood and to show his pride of being in the Navy.  During 
the October 2008 hearing, he testified that he got the new 
tattoo on leave in Chicago in February or March of 1964. 

In reviewing the above evidence, the Board has no basis to 
question the credibility of the veteran's reported history of 
getting a second tattoo.  Indeed, portions of the tattoo 
(1964, an eagle clutching a ship's anchor, and a foreground 
banner reading "USN") shown upon examination were not noted 
upon entry into service.  

Overall, the Board is satisfied that reasonable minds could 
disagree about whether the veteran got a second tattoo, 
leading to the hepatitis C infection, during service in 1964.  
As such, the conclusion that the veteran incurred hepatitis C 
as a result of an in-service tattoo can not be deemed clearly 
and unmistakably erroneous.  As VA has not met the high 
evidentiary burden of showing clear and unmistakable error, 
the severance of service connection for hepatitis C was 
improper, and service connection for this disorder is 
restored.  This claim is accordingly granted in full.


II.  Service connection for depression as secondary to 
hepatitis C

In addition to the service connection laws and regulations 
described above, disability which is proximately due to, or 
results from, another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a).  Any increase in 
severity of a nonservice-connected disease or injury that is 
proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  
However, VA will not concede that a nonservice-connected 
disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of 
the nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  38 C.F.R. § 3.310(b); see also 
Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

In the present case, 38 C.F.R. § 3.310 is now applicable 
because service connection for hepatis has been restored.  
The veteran has asserted that his depression resulted from 
medications taken for hepatitis.

The claims file contains medical and mental health records 
supporting the veteran's contentions.  

In an April 2006 statement, Dr. Afdhal and a clinical 
research coordinator noted that symptoms of hepatitis C 
included depression and that these symptoms were exacerbated 
by weekly injections of PegIntron.  The most intrusive 
symptom was noted to be depression; the veteran was described 
as physically exhausted from medication and, because of 
depression, left without the mental energy to work through 
the fatigue.

The report of a May 2006 VA psychiatric examination, 
conducted by a psychologist who reviewed the claims file, 
contains a diagnosis of a mood disorder with depressive 
features and anxiety disorder with generalized anxiety due to 
hepatitis C and complications with the medications for 
hepatitis C.  The examiner further specified that the effects 
of medication for hepatitis C had caused the veteran "to 
have his mental disorders which would interfere with 
employment functioning and have certainly interfered with 
social functioning."

As the veteran's service-connected hepatitis C, and 
medications for that disability, have directly caused his 
claimed depression, service connection is warranted for that 
disorder on a secondary basis under 38 C.F.R. § 3.310.  This 
claim is accordingly granted in full.

III.  Withdrawn claims

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  

During the October 2008 hearing, the veteran withdrew from 
appeal the issues of whether the severance of service 
connection for cirrhosis of the liver, peripheral neuropathy 
of the right lower extremity, and peripheral neuropathy of 
the left lower extremity was proper; entitlement to an 
increased evaluation for cirrhosis of the liver, evaluated as 
10 percent disabling from June 7, 2005 to November 1, 2007; 
entitlement to an increased evaluation for hepatis C, 
evaluated as 10 percent disabling until November 1, 2007; 
entitlement to special monthly compensation based on the need 
for aid and attendance or housebound status; and entitlement 
to TDIU.  Hence, there remain no allegations of errors of 
fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the noted issues, 
and the appeal is dismissed insofar as those issues are 
concerned.

IV.  Duties to notify and assist

In the current appeal, the Board has considered whether VA 
has fulfilled its notification and assistance requirements, 
found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
Nevertheless, all of the claims addressed above are being 
granted or dismissed pursuant to the veteran's own request, 
and no further notification or assistance in developing the 
facts pertinent to these claims is required at this time.  
Indeed, any such action would result only in delay.


ORDER

Severance of service connection not being proper, service 
connection for hepatitis C is restored.

Service connection for depression as secondary to hepatitis C 
is granted.

The appeal is dismissed as to the issues of whether the 
severance of service connection for cirrhosis of the liver, 
peripheral neuropathy of the right lower extremity, and 
peripheral neuropathy of the left lower extremity was proper; 
entitlement to an increased evaluation for cirrhosis of the 
liver, evaluated as 10 percent disabling from June 7, 2005 to 
November 1, 2007; entitlement to an increased evaluation for 
hepatis C, evaluated as 10 percent disabling until November 
1, 2007; entitlement to special monthly compensation based on 
the need for aid and attendance or housebound status; and 
entitlement to TDIU.  


REMAND

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
evidence or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Notice should be provided to a claimant 
before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Any error in 
notification should be presumed prejudicial, and VA has the 
burden of rebutting this presumption.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth in earlier 
Federal Circuit and United States Court of Appeals for 
Veterans Claims (Court) cases in regard to the necessity of 
both a specific notification letter and an adjudication of 
the claim at issue following that letter.  See also Mayfield 
v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  This line of decisions 
reflects that a comprehensive notice letter, as opposed to a 
patchwork of other post-decisional documents (e.g., 
Statements or Supplemental Statements of the Case), is 
required to meet VA's notification requirements.  At the same 
time, notification does not require an analysis of the 
evidence already contained in the record and any inadequacies 
of such evidence, as that would constitute a preadjudication 
inconsistent with applicable law.  The notice letter should 
be sent prior to the appealed rating decision or, if sent 
after the rating decision, before a readjudication of the 
appeal.  A Supplemental Statement of the Case (SSOC), when 
issued following a notice letter, satisfies the due process 
and notification requirements for an adjudicative decision 
for these purposes.

In the present case, the veteran filed his claim for an 
increase in his service-connected right knee disability in 
September 2003.  In May 2004, the RO send him the required 
notice letter.  Following receipt, in June 2004, of documents 
concerning his right total knee replacement in May 2004, the 
RO issued a rating decision in June 2004, from which the 
appeal as to this issue arose, that evaluated the service-
connected right knee disability as a right total knee 
replacement, previously rated as right knee meniscectomy with 
arthritis.  A corrective letter was sent out in September 
2008.  This letter, however, is deficient in several 
respects.  The veteran was requested to submit certain 
evidence, or to inform VA of such evidence, but no 
description of VA's specific duties was provided.  
Additionally, while the letter cited to Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), the criteria of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5055 were not included.  Moreover, 
the RO did not readjudicate this claim following 
notification, and such readjudication (i.e., by an SSOC) is 
required following post-decisional corrective notification in 
view of the Mayfield line of cases.  Given the inadequacy of 
the September 2008 notice letter and the absence of 
subsequent readjudication, further action is needed on 
remand.  See 38 C.F.R. § 19.9.  

The Board also notes a decision letter of record indicates 
that the veteran was awarded Social Security Administration 
(SSA) disability benefits in April 2001.  The claims file 
does not reflect that efforts have been made to obtain 
corresponding medical records.  It is not clear from the 
record whether any medical documentation associated with this 
award would be relevant to the claim at hand, but the Board 
cannot exclude that possibility.  Accordingly, efforts to 
obtain medical documentation from SSA are required, pursuant 
to 38 C.F.R. § 3.159(c)(2).  See also Baker v. West, 11 Vet. 
App. 163, 139 (1998) (VA's duty to assist includes obtaining 
SSA records when the veteran reports receiving SSA disability 
benefits, as such records may contain relevant evidence).  

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A, the need 
for additional evidence regarding the 
claim for an increased rating for a right 
total knee replacement.  This letter must 
inform the veteran about the information 
and evidence that is necessary to 
substantiate the claim and provide 
notification of both the type of evidence 
that VA will seek to obtain and the type 
of evidence that is expected to be 
furnished by the veteran.  

Pursuant to Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008), it is essential 
that: (1) this letter notify the veteran 
that to substantiate an increased 
evaluation claim he must provide, or ask 
VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in 
severity of the disability and the effect 
that worsening has on his employment and 
daily life; (2) to the extent that the 
diagnostic code under which he is rated 
contains criteria necessary for 
entitlement to a higher disability rating 
that would not be satisfied by 
demonstrating a noticeable worsening or 
increase in severity of the disability 
and the effect of that worsening has on 
his employment and daily life (such as a 
specific measurement or test result), the 
letter must contain at least general 
notice of that requirement to him; (3) he 
must be notified that, should an increase 
in disability be found, a disability 
rating will be determined by applying 
relevant diagnostic codes (with the 
criteria of 38 C.F.R. §§ 4.71a, 
Diagnostic Codes 5055 and 5255-5261 set 
forth in the letter); and (4) the notice 
must also provide examples of the types 
of medical and lay evidence that he may 
submit (or ask VA to obtain) that are 
relevant to establishing entitlement to 
increased compensation.  

2.  SSA should be contacted, and all 
records of medical treatment associated 
with the grant of disability benefits to 
the veteran should be requested.  All 
records obtained pursuant to this request 
must be included in the veteran's claims 
file.  If the search for such records has 
negative results, documentation to that 
effect should be included in the claims 
file.

3.  After completion of the above 
development, the veteran's claim for an 
increased rating for a right total knee 
replacement should be readjudicated.  If 
the determination remains less than fully 
favorable to the veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The veteran has 
the right to submit additional evidence and argument on this 
matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


